                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


United States of America,

               Plaintiff,

       v.                                                    ORDER
                                                             Criminal No. 19-29 ADM/ECW
Andre Billy Bryant, Sr.,

            Defendant.
______________________________________________________________________________

Allen A. Slaughter, Jr., Assistant United States Attorney, United States Attorney’s Office
Minneapolis, MN, for Plaintiff.

Manvir K. Atwal, Assistant Federal Defender, Office of the Federal Defender, Minneapolis, MN,
for Defendant.
______________________________________________________________________________


       This matter is before the undersigned United States District Judge for a ruling on Andre

Billy Bryant, Sr.’s Objection [Docket No. 42] to Magistrate Judge Elizabeth Cowan Wright’s

June 7, 2019 Report and Recommendation [Docket No. 38] (“R&R”). In the R&R, Judge

Wright recommends denying Bryant’s Motion for Suppression of Evidence as a Result of Search

and Seizure [Docket No. 21]. After a de novo review of the record, and for the reasons stated

below, Bryant’s Objection is overruled and Judge Wright’s R&R is adopted.

       In reviewing a magistrate judge’s report and recommendation, the district court “shall

make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C); see also D. Minn.

L.R. 72.2(b). A district judge “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

       Bryant’s Objection [Docket No. 42] is one sentence long. Bryant offers no basis for the
Objection, simply stating that Bryant “respectfully objects to legal conclusions found” in the

R&R. This Objection lacks the specificity required under the Local Rule. 72.2(b)(1), which

states that “[a] party may file and serve specific written objections to a magistrate judge’s

proposed findings and recommendations.” (emphasis added). Moreover, after reviewing the

record de novo, the Court agrees with Judge Wright’s conclusion that the evidence obtained as a

result of search and seizure need not be suppressed.

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.      Defendant Andre Billy Bryant, Sr.’s Objection [Docket No. 42] to Magistrate

               Judge Elizabeth Cowan Wright’s June 7, 2019 Report and Recommendation

               [Docket No. 38] is OVERRULED;

       2.      The Report and Recommendation [Docket No. 38] is ADOPTED;

       3.      Defendant’s Motion for Suppress Evidence as a Result of Search and Seizure

               [Docket No. 21] is DENIED.

                                                       BY THE COURT:



                                                             s/Ann D. Montgomery
                                                       ANN D. MONTGOMERY
                                                       U.S. DISTRICT JUDGE

Dated: July 23, 2019.




                                                 2
